DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 21 January 2021 has been received and considered.
Claims 1-12 and 15-26 are pending.
This Action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: each of the “units” in claims 15-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 4, 9, 11, 12, 15, 17, 18, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sezan et al. (US 20140359757) in view of Yoon et al. (US 9946861).
As per claims 1 and 15, Sezan et al. discloses a device and method for starting an application based on fingerprint recognition applied to a device for starting the application based on fingerprint recognition; wherein the device includes a display unit and a sensing units, the display unit is provided with a fingerprint recognition region, the sensing units are located below the fingerprint recognition region for acquiring fingerprint information on the fingerprint recognition region (see paragraphs [0106] and [0144]-[0148]), and the method includes the following steps: 
presetting a correspondence between the application icon and the fingerprint information (see paragraphs [0092]-[0093] the enrollment of fingerprint data); 
receiving operating information of the user for the application icon and moving the application icon to the fingerprint recognition region (see Figures 1I and 1K and paragraph [0106] numeral 192); and 
acquiring the fingerprint information of a current user on the fingerprint recognition region (see Figures 1I and 1K and paragraph [0106] numeral 193); 
judging whether the acquired fingerprint information is successfully matched with the preset fingerprint information corresponding to the application icon; and if yes, starting the application corresponding to the application icon, otherwise not starting the application corresponding to the application icon (see Figures 1I and 1K and paragraph [0106] numeral 194 where the application/function is only executed when there is a match of the fingerprint data).
Sezan et al. further discloses the fingerprint recognition region includes a plurality of fingerprint recognition sub-regions, wherein one sensing unit is correspondingly arranged below each of the fingerprint recognition sub- regions (see paragraphs [0144]-[0148]) and the device includes a sensing unit control circuit, and the method further includes: receiving a starting instruction of the user for the 
However, Yoon et al. teaches wherein the fingerprint recognition region includes a first fingerprint recognition sub-region and a second fingerprint recognition sub-region, and the sensing units includes a first sensing unit and a second sensing unit (see column 19 lines 41-60 and FIG. 6A where there are different fingerprint detecting areas 601 and 607); wherein the first sensing unit is arranged below the first fingerprint recognition sub-region and the second sensing unit is correspondingly arranged below the second fingerprint recognition sub-region (see column 13 line 56 through column 14 line 28); wherein the method further includes receiving a starting instruction of the user for first the fingerprint recognition sub-region and turning on the first sensing unit; receiving a turn-off instruction of 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the sub-regions of Yoon et al. in the Sezan et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow different portions of the screen to be used to detect a fingerprint.
As per claims 3 and 17, the modified Sezan et al. and Yoon et al. system discloses an initial position of the application icon is located at a periphery of the fingerprint recognition region, and the step of "receiving the operating information of the user for the application icon and moving the application icon to the fingerprint recognition region" includes: receiving a dragging instruction of the user for the application icon and moving the application icon from the initial position to the fingerprint recognition region (see Sezan et al. Figures 1I and 1K and paragraph [0106] numeral 192).
As per claims 4 and 18, the modified Sezan et al. and Yoon et al. system discloses the initial position of the application icon is located at the periphery of the fingerprint recognition region, and the step of "receiving the operating information of the user for the application icon and moving the application icon to the fingerprint recognition region" includes: receiving a touching instruction of the user for the application icon and moving the application icon from the initial position to the fingerprint recognition region, wherein the 
As per claims 9 and 23, the modified Sezan et al. and Yoon et al. system discloses the display unit includes an Active Matrix Organic Light Emitting Diode (AMOLED) display screen or a Liquid Crystal Display (LCD) screen (see Sezan et al. paragraph [0181]).
As per claims 11 and 25, the modified Sezan et al. and Yoon et al. system discloses each sensing unit includes a TFT (Thin Film Transistor) image sensing array film (see Sezan et al. paragraph [0144]).
As per claims 12 and 26, the modified Sezan et al. and Yoon et al. system discloses the application includes one or more of 15images, videos, audios and mobile terminal software (see Sezan et al. Figure 1I and paragraph [0109]).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Sezan et al. and Yoon et al. system as applied to claims 1 and 15 above, in view of Li et al. (US 20140181959).
As per claims 2 and 16, the modified Sezan et al. and Yoon et al. system generally discloses the enrollment of fingerprint data to control access to applications, but fails to explicitly disclose the step of "presetting the correspondence between the application icon and the fingerprint information" includes: receiving a setting instruction of the user and displaying the fingerprint recognition region; acquiring and saving the fingerprint information of the user on the fingerprint recognition region; and displaying an application list, receiving a selecting instruction of the user for the application icon, establishing and saving the correspondence between the selected application icon and the acquired fingerprint information.
However, Li et al. teaches a step of "presetting the correspondence between the application icon and the fingerprint information" includes: receiving a setting instruction of the user and displaying the fingerprint recognition region; acquiring and saving the fingerprint information of the user on the 
At a time before the effective filing date of the invention, it would have been obvious to include the enrollment teachings of Li et al. in the modified Sezan et al. and Yoon et al. system.
Motivation to do so would have been to control access to different application to different users (see Li et al. paragraphs [0024] and [0028]-[0033]).
Claims 5, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Sezan et al. and Yoon et al. system as applied to claims 1 and 15 above, in view of Seol et al. (US 20180365477).
As per claims 5, 6, 19, and 20, the modified Sezan et al. and Yoon et al. system generally teaches the use of prompts (see Sezan et al. Figures 1I and 1K and paragraph [0106]), but fails to explicitly disclose sending prompt information when the preset fingerprint information matched with the acquired fingerprint information is not recognized, wherein the prompt information includes one or more of voice prompt information, image prompt information, light prompt information and video prompt information.
However, Seol et al. teaches sending prompt information when the preset fingerprint information matched with the acquired fingerprint information is not recognized, wherein the prompt information includes one or more of voice prompt information, image prompt information, light prompt information and video prompt information (see paragraph [0246]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the prompting of Seol et al. in the modified Sezan et al. and Yoon et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure that the user knows authentication failed rather than a different failure.
Claims 7, 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Sezan et al. and Yoon et al. system as applied to claims 1 and 15 above, in view of Lee et al. (US 20090093277).

However, Lee et al. teaches starting an application icon sorting function to sort the application icon when a time of the user on the region exceeds a preset time threshold (see paragraph [0117]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to sort the icons in the modified Sezan et al. and Yoon et al. system when a timeout occurs.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to return the icons to their original positions after a predetermined time.
As per claims 8 and 22, the modified Sezan et al., Yoon et al., and Lee et al. system fails to explicitly disclose the use of coordinate movement instructions to move the application icon.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use coordinates to control the movements of icons in the modified Sezan et al., Yoon et al., and Lee et al. system because screens are grids which are easily referenced by coordinates.
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Sezan et al. and Yoon et al. system as applied to claims 9 and 23 above, in view of Lee et al. (US 20180232092).
As per claims 10 and 24, the modified Sezan et al. and Yoon et al. system generally teaches the use of a combination of an LCD screen and a sensor, but fails to explicitly disclose the display unit is the LCD screen, a backlight unit further arranged below the sensing units arranged between the backlight unit and the LCD screen.
However, Lee et al. teaches a display unit is the LCD screen, a backlight unit further arranged below the sensing units arranged between the backlight unit and the LCD screen (see Figures 6a, 7a, and 7b; and paragraphs [0078]-[0080] where the sensor 450 is between the LCD screen 200A and the backlight 200B).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 15-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/469,655 (reference application) in view of Yoon et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 of the ‘655 application contain the limitations of the corresponding claims 1-12 and 15-26 of the current application (with the additional limitation of the application being synchronously started), but fails to explicitly disclose wherein the fingerprint recognition region includes a first fingerprint recognition sub-region and a second fingerprint recognition sub-region, and the sensing units includes a first sensing unit and a second sensing unit; wherein the first sensing unit is arranged below the first fingerprint recognition sub-region and the second sensing unit is correspondingly arranged below the second fingerprint recognition sub-region; wherein the method further includes receiving a starting instruction of the user for first the fingerprint recognition sub-region and turning on the first sensing unit; receiving a turn-off instruction of the user for the second fingerprint recognition sub-region and turning off the second sensing unit; wherein the method further includes receiving an operating information of the user for the application icon and moving the application icon from the second fingerprint recognition sub-region to the first fingerprint recognition sub-region; wherein the first sensing unit acquires the fingerprint information of the user on the first fingerprint recognition sub-region and controls starting of the application corresponding to the application icon based on the acquired fingerprint information.
However, Yoon et al. teaches wherein the fingerprint recognition region includes a first fingerprint recognition sub-region and a second fingerprint recognition sub-region, and the sensing units includes a first sensing unit and a second sensing unit (see column 19 lines 41-60 and FIG. 6A where there are different fingerprint detecting areas 601 and 607); wherein the first sensing unit is arranged below the first fingerprint recognition sub-region and the second sensing unit is correspondingly arranged below the second fingerprint recognition sub-region (see column 13 line 56 through column 14 line 28); wherein the method further includes receiving a starting instruction of the user for first the fingerprint recognition sub-region and turning on the first sensing unit; receiving a turn-off instruction of the user for the second fingerprint recognition sub-region and turning off the second sensing unit (see column 11 lines 25-51, column 13 line 56 through column 14 line 28, and column 34 lines 4-10); wherein the method further includes receiving an operating information of the user for the application icon and moving the application icon from the second fingerprint recognition sub-region to the first fingerprint recognition sub-region; wherein the first sensing unit acquires the fingerprint information of the user on the first fingerprint recognition sub-region and controls starting of the application corresponding to the application icon based on the acquired fingerprint information (see column 19 line 24 through column 20 line 36 and FIGs 6A and 6B). At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the sub-regions of Yoon et al. in the ‘655 claims. Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow different portions of the screen to be used to detect a fingerprint.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to authenticating users attempting to open applications and/or LCD screens with sensors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419